Case 2:21-cv-07277-ODW-JC Document 1 Filed 09/10/21 Page 1 of 13 Page ID #:1



  1   Brendan Y. Joy (SBN 254959)
         E-Mail: bjoy@fisherphillips.com
  2   Marianna Bertikian (SBN 322596)
         E-Mail: mbertikian@fisherphillips.com
  3   FISHER & PHILLIPS LLP
      444 South Flower Street, Suite 1500
  4   Los Angeles, California 90071
      Telephone: (213) 330-4500
  5   Facsimile: (213) 330-4501
  6   Attorneys for Defendant
      BELCAN SERVICES GROUP LIMITED
  7   PARTNERSHIP
  8                       UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10
      PAMELA MARTINEZ,                       Case No:
 11
                        Plaintiff,           [Removed from Los Angeles County
 12                                          Superior Court, Case No. 21STCV29111]
              v.
 13                                          DEFENDANT BELCAN SERVICES
      PPG INDUSTRIES INC.; BELCAN            GROUP LIMITED PARTNERSHIP’S
 14   SERVICES GROUP LIMITED                 NOTICE OF FILING OF NOTICE OF
      PARTNERSHIP; DOES 1 through            REMOVAL
 15   20,
 16                     Defendants.          Complaint Filed: August 6, 2021
                                             Trial Date:      TBD
 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

      DEFENDANT BELCAN SERVICES GROUP LIMITED PARTNERSHIP’S NOTICE OF FILING OF NOTICE
                                       OF REMOVAL
      FP 41562026.1
Case 2:21-cv-07277-ODW-JC Document 1 Filed 09/10/21 Page 2 of 13 Page ID #:2



  1           TO PLAINTIFF, HER COUNSEL OF RECORD AND TO THE
  2   CLERK OF THE COURT FOR THE UNITED STATES DISTRICT COURT
  3   FOR THE CENTRAL DISTRICT OF CALIFORNIA:
  4           PLEASE TAKE NOTICE THAT, Defendant BELCAN SERVICES
  5   GROUP LIMITED PARTNERSHIP (“Belcan”), by and through its counsel of
  6   record, hereby submits this Notice of Removal pursuant to 28 U.S.C. § 1446 to
  7   remove this action from the Superior Court of the State of California, in and for the
  8   County of Los Angeles to the United States District Court for the Central District
  9   of California pursuant to 28 U.S.C. §§ 1332 and 1441(b). Defendant PPG
 10   Industries, Inc. (“PPG”) is concurrently filing a joinder with this removal, and
 11   therefore all named defendants seek removal to federal court. The grounds for
 12   removal are as follows:
 13   I.      PROCEEDINGS IN STATE COURT AND TIMELINESS OF
 14           REMOVAL
 15           1.      Plaintiff Pamela Martinez (“Martinez”) filed a civil action in the Los
 16   Angeles Superior Court on August 6, 2021 entitled Pamela Martinez v. PPG
 17   Industries, Inc., et al., Case No. 21STCV29111 (“State Lawsuit”). See Declaration
 18   of Marianna Bertikian (“Bertikian Decl.”), ¶ 2, Exhibit A.
 19           2.      On August 11, 2021, Martinez served Belcan and PPG with the
 20   Summons and Complaint. See Bertikian Decl., ¶ 3, Exhibit B.
 21           3.      On September 9, 2021, Belcan filed its answer in the Superior Court
 22   of the State of California, County of Los Angeles. See Bertikian Decl., ¶ 4, Exhibit
 23   C.
 24           4.      As of the date of this Notice of Removal, no other processes,
 25   pleadings, and/or orders were served upon Belcan in the State Lawsuit.
 26           5.      This Notice of Removal is timely filed because it is filed within thirty
 27   days of service of the initial pleading setting forth the claim for relief upon which
 28   the state court action is based. See 28 U.S.C. § 1446(b)(3).
                                                  1
      DEFENDANT BELCAN SERVICES GROUP LIMITED PARTNERSHIP’S NOTICE OF FILING OF NOTICE
                                       OF REMOVAL
      FP 41562026.1
Case 2:21-cv-07277-ODW-JC Document 1 Filed 09/10/21 Page 3 of 13 Page ID #:3



  1   II.     JURISDICTION
  2            6.     This matter is a civil action over which this District Court has original
  3   jurisdiction under 28 U.S.C. § 1332, and is one which may be removed to this Court
  4   pursuant to the provisions of 28 U.S.C. § 1441(b), in that it is a civil action between
  5   citizens of different states and the matter in controversy exceeds the sum of
  6   $75,000.00, exclusive of interest and costs.
  7   III.    GROUNDS FOR REMOVAL
  8           A.      Diversity of Citizenship
  9           7.      Citizenship of Martinez. For diversity purposes, a person is a
 10   “citizen” of the state in which she is domiciled. 28 U.S.C. § 1332 (a)(1); see also
 11   Kanotor v. Wellesley Galleries, Ltd., 704 F.2d 1088 (9th Cir. 1983); Kramer v.
 12   Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001) (confirming that a person’s
 13   domicile is the place he resides with the intention to remain). Residence is prima
 14   facie evidence of domicile. Mondragon v. Capital One Auto Fin., 736 F.3d 880,
 15   886 (9th Cir. 2013); State Farm Mut. Auto. Ins. Co. v. Dyer, 19 F.3d 514, 520 (10th
 16   Cir. 1994); Marroquin v. Wells Fargo, LLC, No. 11CV163-L BLM, 2011 WL
 17   476540, at *1 (S.D. Cal. Feb. 3, 2011). In fact, it is presumed that a natural person’s
 18   residence is also his or her domicile, and a party resisting this presumption bears
 19   the burden of producing contrary evidence. Lew v. Moss, 797 F.2d 747, 751 (9th
 20   Cir. 1986). Martinez alleges that in her State Complaint that she is a citizen of the
 21   State of California. (See Bertikian Decl., Exhibit A, Compl. ¶ 1, “Plaintiff is and
 22   at all times herein relevant was an individual residing in the County of Los Angeles,
 23   State of California and a citizen of California.”) Nothing in the State Complaint or
 24   other pleadings suggest otherwise. Accordingly, Martinez is domiciled in and is a
 25   citizen of the State of California.
 26           8.      Citizenship of Belcan. “[A] partnership is a citizen of all of the states
 27   of which its partners are citizens[.]” Johnson v. Columbia Properties Anchorage,
 28   LP, 437 F.3d 894, 899 (9th Cir. 2006). At the time this action was filed and at the
                                                   2
      DEFENDANT BELCAN SERVICES GROUP LIMITED PARTNERSHIP’S NOTICE OF FILING OF NOTICE
                                       OF REMOVAL
      FP 41562026.1
Case 2:21-cv-07277-ODW-JC Document 1 Filed 09/10/21 Page 4 of 13 Page ID #:4



  1   time this Notice of Removal was filed, Belcan was, and is, a limited partnership
  2   that was formed in Ohio. (Declaration of Paul D. Dorger (“Dorger Decl.”) ¶ 3.) At
  3   the time this action was filed and at the time this Notice of Removal was filed the
  4   partnership consisted of two partners, Belcan Engineering Group, LLC, an Ohio
  5   limited liability company, and Belcan Services Group Holdings, LLC, a Delaware
  6   limited liability company. Id. Both partners had and currently have their principal
  7   place of business in Ohio. Id. None of the partners making up Belcan Engineering
  8   Group, LLC and/or Belcan Services Group Holdings, LLC are citizens of
  9   California. Id. Belcan also maintains its principal place of business at 10150 Carver
 10   Road, Cincinnati, Ohio 45242. Id. Belcan controls, directs, and coordinates the
 11   company’s business activities from its headquarters. Id. The majority of Belcan
 12   Services Group Limited Partnership officers and other members of management
 13   who direct, control, and coordinate its operations are located in Ohio and outside
 14   of the state of California. Id. As a result, nearly all of its corporate decisions are
 15   made in Ohio and outside of the state of California, including operational,
 16   executive, administrative, and policymaking decisions. Id. Accordingly, Belcan is
 17   a citizen of Ohio and Delaware. See 28 U.S.C. § 1332(c)(1).
 18            9.     Citizenship of PPG. For diversity purposes, a corporation is deemed
 19   to be a citizen of the state in which it has been incorporated and where it has its
 20   principal place of business. 28 U.S.C. § 1332(c)(1). The phrase “principal place
 21   of business” “refers to the place where the corporation’s high-level officers direct,
 22   control, and coordinate the corporation’s activities.” Hertz Corp. v. Friend, 559
 23   U.S. 77, 80 (U.S. 2010). This is the corporation’s “nerve center.” Id. at 1181. “[I]n
 24   practice [this] should normally be the place where the corporation maintains its
 25   headquarters.” Id. at 93. The “nerve center” analysis focuses on the place at which
 26   the corporation’s executive and administrative functions are conducted. See Indus.
 27   Tectronics, Inc. v. Aero Alloy, 912 F.2d 1090, 1092–93 (9th Cir. 1990); see also
 28   State Farm Fire & Cas. Co. v. Byrd, 710 F. Supp. 1292, 1293 (N.D. Cal. 1989)
                                                3
      DEFENDANT BELCAN SERVICES GROUP LIMITED PARTNERSHIP’S NOTICE OF FILING OF NOTICE
                                       OF REMOVAL
      FP 41562026.1
Case 2:21-cv-07277-ODW-JC Document 1 Filed 09/10/21 Page 5 of 13 Page ID #:5



  1   (determining “nerve center” by examining, among other factors, where the
  2   corporation’s headquarters are located and where its principal policy and executive
  3   decisions are made). At the time this action was filed and at the time this Notice
  4   of Removal was filed, PPG was, and is, incorporated in the State of Pennsylvania.
  5   (See Declaration of Sewar AbuNuwar (“AbuNuwar Decl.”) ¶ 2.) In addition, PPG’s
  6   nerve center, including its headquarters, as well as the chief officers' other members
  7   of management who direct, control, and coordinate its operations are located in
  8   Pennsylvania. Id. at ¶ 3; Hertz Corp., 130 U.S. at 1 192-93 (the principal place of
  9   business is "where a corporation's officers direct, control, and coordinate the
 10   corporation's activities"). Accordingly, PPG is a citizen of Pennsylvania. See 28
 11   U.S.C. § 1332(c)(1).
 12            10. Citizenship of Doe Defendants. The State Complaint also names as
 13   Defendants DOES 1 through 20 (“DOE Defendants”). (Bertikian Decl., Exhibit A,
 14   Compl. ¶ 4). The twenty “Doe” Defendants named in the State Complaint are not
 15   considered in assessing diversity. See, e.g., Newcombe v. Adolf Coors Co. 157 F.3d
 16   686, 690 91 (9th Cir. 1998) (“28 U.S.C. §1441(a) explicitly provides that the
 17   citizenship of defendants sued under fictitious names shall be disregarded for
 18   purposes of removal. As such, the district court was correct in only considering
 19   the domicile of the named defendants.”). Accordingly, the citizenship of the
 20   alleged DOE Defendants does not impact the diversity analysis for removal.
 21           11.     The parties are therefore diverse of citizenship as required for this
 22   Court to exercise diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).
 23           B.      Amount in Controversy
 24           12.     Diversity jurisdiction exists where the parties are diverse of
 25   citizenship and the amount in controversy exceeds the sum or value of $75,000,
 26   exclusive of interest and costs. 28 U.S.C. §1332(a).
 27           13.     Where, as here, a complaint does not state the amount in controversy,
 28   removal is proper if the court finds by a preponderance of evidence that the amount
                                                 4
      DEFENDANT BELCAN SERVICES GROUP LIMITED PARTNERSHIP’S NOTICE OF FILING OF NOTICE
                                       OF REMOVAL
      FP 41562026.1
Case 2:21-cv-07277-ODW-JC Document 1 Filed 09/10/21 Page 6 of 13 Page ID #:6



  1   in controversy exceeds the jurisdictional threshold of $75,000. See Chavez v.
  2   JPMorgan Chase & Co., 888 F.3d 413, 416 (9th Cir. 2018). “The amount in
  3   controversy may include damages (compensatory, punitive, or otherwise) . . . as
  4   well as attorneys’ fees awarded under fee shifting statutes.” Id. (quoting Gonzales
  5   v. CarMax Auto Superstores, LLC, 840 F.3d 644, 648–49 (9th Cir. 2016)). “In
  6   assessing the amount in controversy, [the Court] may consider allegations in the
  7   complaint and in the notice of removal, as well as summary-judgment-type
  8   evidence relevant to the amount in controversy.” Chavez, 888 F.3d at 416.
  9              Allegations and Facts Relevant to the Amount in Controversy
 10            14. While Belcan denies liability as to Martinez’s claims, based upon the
 11   allegations contained in the State Complaint, the amount of controversy in this
 12   action exceeds $75,000.00, exclusive of interest and costs. For purposes of
 13   determining the amount in controversy, a court must assume that the allegations in
 14   the complaint are true and assume that a jury will return a verdict for the plaintiff
 15   on all claims made in the complaint. Kenneth Rothschild Trust v. Morgan Stanley
 16   Dean Witter, 199 F. Supp. 2d 993, 1001 (C.D. Cal. 2002). Moreover, the amount
 17   in controversy can be determined from the Complaint or from other sources,
 18   including statements made in the notice of removal. See Kanter, supra, 265 F.3d
 19   at 857 (9th Cir. 2001)(examining complaint and notice of removal for citizenship
 20   determination); Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004);
 21   (“[W]e reiterate that the amount-in-controversy inquiry in the removal context is
 22   not confined to the face of the complaint.”); Cohn v. Petsmart, Inc., 281 F.3d 837,
 23   839-40 & n.2 (9th Cir. 2002) (considering settlement demand letter for purposes of
 24   determining amount in controversy).
 25           15.     Belcan employed Martinez in a temporary contract position and
 26   assigned her to work at Belcan’s customer, PPG, as a customer service
 27   representative earning $21.00. (See Bertikian Decl., Exhibit A, Compl. ¶ 8;
 28   Declaration of Valerie J. Brown (“Brown Decl.”) ¶ 3.)
                                                5
      DEFENDANT BELCAN SERVICES GROUP LIMITED PARTNERSHIP’S NOTICE OF FILING OF NOTICE
                                       OF REMOVAL
      FP 41562026.1
Case 2:21-cv-07277-ODW-JC Document 1 Filed 09/10/21 Page 7 of 13 Page ID #:7



  1           16.     Martinez alleges that Belcan terminated her employment in November
  2   of 2020 “because of her pregnancy, requests for a leave of absence, requests for
  3   accommodations, for taking a leave of absence, and because she was going to take
  4   protected leaves of absence and request[] accommodations.” (Bertikian Decl.,
  5   Exhibit A, Compl. ¶ 11.)
  6           17.     Martinez asserts that as a result of her allegedly unlawful termination
  7   she has suffered and will continue to suffer lost earnings, emotional distress,
  8   humiliation, mental anguish, embarrassment, and manifestation of physical
  9   symptoms. (Id. ¶¶ 16-17, 22-23, 29-30, 36-37, 44-45, 51-52, 59-60, 66-67, 73-74,
 10   81-82, 90-91.)
 11           18.     Martinez worked approximately 40 hours a week. (Brown Decl., ¶ 3.)
 12           19.     Martinez accuses Belcan of acting “in a despicable, oppressive,
 13   fraudulent, malicious, deliberate, egregious, and inexcusable manner and in
 14   conscious disregard for [her] rights and safety.” (Bertikian Decl., Exhibit A,
 15   Compl. ¶¶ 19, 25, 32, 39, 47, 54, 62, 69, 76, 84, 92.)
 16           20.     Martinez’ Complaint purports to assert causes of action for Pregnancy
 17   and Sex Discrimination (Count I), Retaliation (Count II), Failure to Accommodate,
 18   Provide Leave, and Reinstate (Count III), Interfere with Restraint of, and Denial of
 19   Rights (Count IV), CFRA Rights Retaliation (Count V), Violation of CFRA Rights
 20   (Count VI), Disability Discrimination (Count VII), Failure to Accommodate
 21   Disability (Count VIII), Failure to Engage in the Interactive Process (Count VIIII),
 22   Failure to Prevent Discrimination (Count X), Wrongful Termination in Violation
 23   of Public Policy (Count XI), and Declaratory Relief (Count XII). (Bertikian Decl.,
 24   Exhibit A, Compl.) Martinez seeks economic and non-economic damages,
 25   exemplary and punitive damages, and attorneys’ fees. 1 (Id., Exhibit A, Compl.,
 26
      1
 27           Belcan does not concede that Martinez has stated a claim on which relief can be granted,
      that she suffered any damages, or that Belcan is responsible for any damages she may have
 28   suffered. Belcan reserves all defenses.
                                                     6
      DEFENDANT BELCAN SERVICES GROUP LIMITED PARTNERSHIP’S NOTICE OF FILING OF NOTICE
                                       OF REMOVAL
      FP 41562026.1
Case 2:21-cv-07277-ODW-JC Document 1 Filed 09/10/21 Page 8 of 13 Page ID #:8



  1   Prayer for Relief.)
  2                       The Amount in Controversy Exceeds $75,000
  3           21.     The jurisdictional threshold for removal of $75,000 is satisfied in this
  4   case independently and in the aggregate through Martinez’s claims for lost wages,
  5   front pay, emotional distress damages, punitive damages, and attorneys’ fees.
  6           22.     First, Martinez’s claim for backpay is as follows:          Martinez’s
  7   approximate weekly compensation before her alleged termination was $840
  8   (calculated at 40 hours a week X $21.00 an hour). Between the date of her alleged
  9   termination (November 2020) and the date of this Notice of Removal, 45 weeks
 10   have passed. Accordingly, Martinez’s backpay claim is $37,800 (calculated as
 11   $840 over 45 weeks). See Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir.
 12   2005) (plaintiff’s lost wages are included in amount in controversy); Browand v.
 13   Ericsson Inc., No. 18-CV-02380-EMC, 2018 WL 3646445, at *5 (N.D. Cal. Aug.
 14   1, 2018) (defendants’ calculation that plaintiff would be owed more than $75,000
 15   in backpay if she was wrongfully terminated sufficient to establish amount in
 16   controversy); Tukay v. United Cont’l Holdings, Inc., No. 14-CV-04343-JST, 2014
 17   WL 7275310, at *2 (N.D. Cal. Dec. 22, 2014) (defendant’s reasonable calculation
 18   that plaintiff’s backpay exceeds $75,000 sufficient to establish the amount in
 19   controversy).
 20           23.     Second, Martinez’s potential front pay damages may be considered in
 21   establishing the amount in controversy. See Chavez, 888 F.3d at 417-18 (where “a
 22   plaintiff’s complaint at the time of removal claims wrongful termination resulting
 23   in lost future wages, those future wages are included in the amount in
 24   controversy.”). Such damages can include pay for multiple years of employment.
 25   See, e.g., Rabago-Alvarez v. Dart Industries, Inc., 55 Cal. App. 3d 91, 97 (1976)
 26   (4 years’ pay deemed reasonable as “front pay” damages). Even assuming Martinez
 27   only obtains three years of front pay damages, this would amount to $131,040 (52
 28   weeks X 3 years X $840 per week). Thus, Martinez’s front pay claim exceeds the
                                                  7
      DEFENDANT BELCAN SERVICES GROUP LIMITED PARTNERSHIP’S NOTICE OF FILING OF NOTICE
                                       OF REMOVAL
      FP 41562026.1
Case 2:21-cv-07277-ODW-JC Document 1 Filed 09/10/21 Page 9 of 13 Page ID #:9



  1   threshold amount in controversy for diversity jurisdiction.
  2           24.     Third, Martinez’s allegations of emotional distress damages may be
  3   considered when assessing the amount in controversy. See Kroske, 432 F.3d at
  4   980; Simmons v. PCR Tech., 209 F. Supp. 2d 1029, 1034 (N.D. Cal. 2002).
  5   Martinez’s alleged emotional injuries include humiliation, mental anguish,
  6   embarrassment, and manifestation of physical symptoms.                  Employment
  7   discrimination cases in California alleging similar emotional distress injuries have
  8   resulted in verdicts that well exceed the diversity jurisdiction threshold of $75,000.
  9   See Velez v. Roche, 335 F. Supp. 2d 1022, 1037 (N.D. Cal. 2004) ($300,000
 10   emotional distress award where plaintiff suffered depression and other mental
 11   anguish following discrimination, even where plaintiff did not formally consult a
 12   doctor, did not take any medication for her condition, and continued to work);
 13   Zanone v. City of Whittier, 162 Cal. App. 4th 174, 183, 185 (2008) (affirming
 14   emotional distress award of $660,000 on plaintiff’s FEHA discrimination and
 15   retaliation claims where plaintiff suffered “stress, anxiety and depression”);
 16   Iwekaogwu v. City of Los Angeles, 75 Cal. App. 4th 803, 821 (1999) (affirming
 17   award of more than $450,000 for emotional distress for FEHA discrimination
 18   claims where plaintiff suffered “nightmares, loss of appetite, and loss of interest in
 19   ordinary activities”); Kelly-Zurian v. Wohl Shoe Co., 22 Cal. App. 4th 397, 410
 20   (1994) (affirming award of more than $110,000 in emotional distress damages in
 21   employment discrimination case where plaintiff was diagnosed with anxiety); Lave
 22   v Charter Commc’ns, LLC, No. RIC 1508865, 2017 WL 2901375, at *3 (Cal.
 23   Super. Ct. June 07, 2017) (verdict awarding $575,000 in emotional distress
 24   damages where FEHA and IIED plaintiff experienced depression, insomnia,
 25   irritability, and anxiety); see also Glenn-Davis v. City of Oakland, No. C 02-
 26   02257SI, 2007 WL 687486, at *2 (N.D. Cal. Mar. 5, 2007) (reducing $1.85 million
 27   emotional distress award to $400,000 for “garden variety” emotional distress
 28   stemming from plaintiff’s discrimination claims). Accordingly, Martinez’s claim
                                                8
      DEFENDANT BELCAN SERVICES GROUP LIMITED PARTNERSHIP’S NOTICE OF FILING OF NOTICE
                                       OF REMOVAL
      FP 41562026.1
Case 2:21-cv-07277-ODW-JC Document 1 Filed 09/10/21 Page 10 of 13 Page ID #:10



   1   for emotional distress injuries establishes the amount in controversy.          See
   2   Rodriguez v. Home Depot, U.S.A., Inc., No. 16-CV-01945-JCS, 2016 WL 3902838,
   3   at *5 (N.D. Cal. July 19, 2016) (amount in controversy was established in
   4   discrimination and retaliation case claiming emotional distress because emotional
   5   distress damages in similar cases have been substantial).
   6           25.     Fourth, Martinez’s claim for punitive damages may be considered
   7   when assessing the amount in controversy. Employment discrimination cases in
   8   California have resulted in punitive damages awards exceeding $75,000. See
   9   Pande v. ChevronTexaco Corp., No. C-04-05107 JCS, 2008 WL 906507, at *1
  10   (N.D. Cal. Apr. 1, 2008) (plaintiff awarded $2.5 million in punitive damages on
  11   CFRA, FEHA, and related violation of public policy under California law claims);
  12   Alvarado v. Fed. Express Corp., No. C 04-0098 SI, 2008 WL 744824, at *5 (N.D.
  13   Cal. Mar. 18, 2008) (upholding $300,000 punitive damages award in
  14   discrimination case); Harvey v. Sybase, Inc., 76 Cal. Rptr. 3d 54, 62, 73 (Cal. Ct.
  15   App. 2008) (reinstating $500,000 punitive damages award on plaintiff’s FEHA
  16   discrimination claims); Weeks v. Baker & McKenzie, 63 Cal. App. 4th 1128, 1137
  17   (1998) (affirming $3.5 million punitive damages award against employer in FEHA
  18   discrimination case); Hunio v. Tishman Const. Corp. of Cal., 18 Cal. Rptr. 2d 253,
  19   257, 266 (Cal. Ct. App. 1993) (finding award of $1 million in punitive damages on
  20   discriminatory constructive discharge cause of action was “certainly within
  21   permissible limits”). Accordingly, Martinez’s punitive damages claim establishes
  22   the amount in controversy. See Rodriguez, 2016 WL 3902838, at *6 (claim for
  23   punitive damages in employment discrimination and retaliation case established
  24   amount in controversy because punitive damage awards in similar cases have
  25   exceeded jurisdictional threshold).
  26           26.     Finally, Martinez has demanded attorneys’ fees, which are
  27   recoverable under the statues on which he has sued.         If attorneys’ fees are
  28   recoverable by the plaintiff, the fee claim is included in determining the amount in
                                                9
       DEFENDANT BELCAN SERVICES GROUP LIMITED PARTNERSHIP’S NOTICE OF FILING OF NOTICE
                                        OF REMOVAL
       FP 41562026.1
Case 2:21-cv-07277-ODW-JC Document 1 Filed 09/10/21 Page 11 of 13 Page ID #:11



   1   controversy, regardless of whether the fee award is mandatory or discretionary. See
   2   Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1155-56 (9th Cir. 1998); Brady v.
   3   Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1010 (N.D. Cal. 2002). A
   4   reasonable estimation of an attorneys’ fee award in this case easily exceeds
   5   $75,000. See Lafever v. Acosta, Inc., No. C10-01782 BZ, 2011 WL 5416650, at
   6   *6 (N.D. Cal. Nov. 8, 2011) (awarding attorneys’ fees of $548,243 to successful
   7   plaintiff in FEHA case); Hamed v. Macy’s W. Stores, Inc., No. CV 10-2790 JCS,
   8   2011 WL 5183856, at *1 (N.D. Cal. Oct. 31, 2011) (awarding $463,401 in
   9   attorneys’ fees to plaintiff who obtained a jury verdict of approximately $100,000
  10   on FEHA age discrimination claim); Leuzinger v. Cty. of Lake, No. C 06-00398
  11   SBA, 2009 WL 839056, at *12 (N.D. Cal. Mar. 30, 2009) (awarding attorneys’ fees
  12   of $735,500 to partially successful plaintiff in FEHA case); Pande, 2008 WL
  13   906507, at *9 (awarding attorneys’ fees of $464,938 to plaintiff who prevailed on
  14   claims for FEHA retaliation and wrongful termination in violation of public
  15   policy).
  16           27.     Martinez’s claims for damages independently, and, in the aggregate
  17   demonstrate that the amount in controversy in this case exceeds $75,000.
  18   Accordingly, removal is appropriate.
  19   IV.     PROCEDURAL PREREQUISITES
  20           28.     Pursuant to 28 U.S.C. §§ 1441(a) and 1446(a), the United States
  21   District Court for the Central District of California is the appropriate court to which
  22   to remove this action from the Los Angeles County Superior Court, where the
  23   action was filed.
  24           29.     As required by 28 U.S.C. § 1446(d), a copy of this Notice of Removal
  25   will be filed with the Clerk of the Superior Court of the State of California, County
  26   of Los Angeles and served upon Martinez’s counsel of record.
  27           30.     Pursuant to 28 U.S.C. section 1391(b)(2), venue is proper in the
  28   United States District Court for the Central District of California.
                                                 10
       DEFENDANT BELCAN SERVICES GROUP LIMITED PARTNERSHIP’S NOTICE OF FILING OF NOTICE
                                        OF REMOVAL
       FP 41562026.1
Case 2:21-cv-07277-ODW-JC Document 1 Filed 09/10/21 Page 12 of 13 Page ID #:12



   1           31.     This notice is executed pursuant to Rule 11 of the Federal Rules of
   2   Civil Procedure.
   3           32.     In filing this notice, Belcan does not waive any defenses.
   4   V.      CONCLUSION
   5           Accordingly, Belcan respectfully requests that this action be removed to this
   6   Court and that it be placed on the docket of this Court for all further proceedings.
   7

   8

   9   Dated: September 10, 2021                       Respectfully submitted,
  10                                                   FISHER & PHILLIPS LLP
  11

  12                                           By:     /s/ Marianna Bertikian
                                                       Brendan Y. Joy
  13                                                   Marianna Bertikian
  14                                                   Attorneys for Defendant
                                                       BELCAN SERVICES GROUP
  15                                                   LIMITED PARTNERSHIP
  16

  17

  18
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                  11
       DEFENDANT BELCAN SERVICES GROUP LIMITED PARTNERSHIP’S NOTICE OF FILING OF NOTICE
                                        OF REMOVAL
       FP 41562026.1
Case 2:21-cv-07277-ODW-JC Document 1 Filed 09/10/21 Page 13 of 13 Page ID #:13



   1                                CERTIFICATE OF SERVICE
   2          I, the undersigned, am employed in the County of Los Angeles, State of
       California. I am over the age of 18 and not a party to the within action; am
   3   employed with the law offices of Fisher & Phillips LLP and my business address
       is 444 South Flower Street, Suite 1500, Los Angeles, California 90071.
   4
              On September 10, 2021, I served the foregoing document entitled
   5   DEFENDANT BELCAN SERVICES GROUP LIMITED PARTNERSHIP’S
       NOTICE OF FILING OF NOTICE OF REMOVAL on all the appearing and/or
   6   interested parties in this action by placing    the original     a true copy thereof
       enclosed in sealed envelope(s) addressed as follows:
   7
        Nicolas Orihuela, Esq.                    Attorneys for Plaintiff Pamela Martinez
   8    Cory H. Hurwitz, Esq.
        HURWITZ, ORIHUELA &                       Email: no@hohlawyers.com
   9    HAYES, LLP                                        chh@hohlawyers.com
        5757 Wilshire Blvd., Suite 503
  10    Los Angeles, CA 90036

  11    Criag G. Staub, Esq.                      Attorneys for Defendant PPG
        Joseph A. Govea, Esq.                     Industries, Inc.
  12    LITTLER    MENDELSON, P.C.
        633 W. 5th St., 63rd Floor                Email: cstaub@littler.com
  13    Los Angeles, CA 90071                            jgovea@littler.com
  14          [by MAIL] - I am readily familiar with the firm's practice of collection and
               processing correspondence for mailing. Under that practice it would be
  15           deposited with the U.S. Postal Service on that same day with postage thereon
               fully prepaid at Los Angeles, California in the ordinary course of business.
  16           I am aware that on motion of the party served, service is presumed invalid if
               postage cancellation date or postage meter date is more than one day after
  17           date of deposit for mailing this affidavit.
  18          [by ELECTRONIC SUBMISSION] - I served the above listed
               document(s) described via the United States District Court’s Electronic
  19           Filing Program on the designated recipients via electronic transmission
               through the CM/ECF system on the Court’s website. The Court’s CM/ECF
  20           system will generate a Notice of Electronic Filing (NEF) to the filing party,
               the assigned judge, and any registered users in the case. The NEF will
  21           constitute service of the document(s). Registration as a CM/ECF user
               constitutes consent to electronic service through the court’s transmission
  22           facilities.
  23         I declare that I am employed in the office of a member of the bar of this
       Court at whose direction the service was made.
  24

  25           Executed September 10, 2021 at Los Angeles, California.
  26     Cina Kim                              By: /s/ Cina Kim
                       Print Name                                   Signature
  27

  28

                                                 12
                                         PROOF OF SERVICE
       FP 41562026.1
